Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The examiner is in agreement with Applicant’s remarks filed 9 March 2021 with respect to the present claims patentably distinguishing from the art of record. The examiner considers US 10,467,855 B2 to Trundle as the most relevant known prior art. Trundle teaches an aerial system for deploying a plurality of UAVs from an aircraft storage system (see Fig. 2 for example), the drones in communication with a controller 220a and a tracking system 230 to investigate a potential threat 272. Trundle is silent regarding deployment of a first aircraft that is within a first predetermined distance of the detected threat and sending a launch command message to the aircraft comprising a trajectory of the detected threat. The known prior art fails to make obvious modification of Trundle to arrive at the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274.  The examiner can normally be reached on M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOSHUA T SEMICK/Examiner, Art Unit 3641